       Case 4:19-cv-03161-YGR Document 89 Filed 07/08/21 Page 1 of 5



 1   David L. Witcoff (Admitted Pro Hac Vice)
     Illinois State Bar No. 06183629
 2   dlwitcoff@jonesday.com
     JONES DAY
 3   77 West Wacker Dr.
     Chicago, IL 60601
 4   Telephone: (312) 782-3939
     Facsimile: (312) 782-8585
 5
     Michael C. Hendershot (State Bar No. 211830)
 6   mhendershot@jonesday.com
     JONES DAY
 7   1755 Embarcadero Road
     Palo Alto, CA 94303
 8   Telephone: (650) 739-3940
     Facsimile: (650) 739-3900
 9   Attorneys for Defendant
     NXP USA, INC.
10

11                              UNITED STATES DISTRICT COURT

12                           NORTHERN DISTRICT OF CALIFORNIA

13

14   IMPINJ, INC.,                                  Case No. 4:19-cv-03161-YGR
15                       Plaintiff,
                                                    STIPULATION TO DISMISS
16         v.                                       COUNTERCLAIMS AND AFFIRMATIVE
                                                    DEFENSES
17   NXP USA, INC.,
18                       Defendant.
19

20

21

22

23

24

25

26

27

28
                                                        STIPULATION TO DISMISS COUNTERCLAIMS
                                                                    AND AFFIRMATIVE DEFENSES
                                                                     CASE NO. 4:19-CV-03161-YGR
       Case 4:19-cv-03161-YGR Document 89 Filed 07/08/21 Page 2 of 5



 1          Pursuant to Federal Rule of Civil Procedure 41(a) and (c), the parties offer this stipulation

 2   to simplify the case in light of the fact that only four patents remain at issue. Specifically, only the

 3   ’302 and ’631 Patents (which are not stayed), and the ’597 and ’266 Patents (which currently are

 4   stayed until September 1, 2021), remain in dispute in this action.

 5          I.      Background

 6          On June 6, 2019, Plaintiff Impinj, Inc. filed a Complaint (Dkt. 1) accusing Defendant NXP,

 7   USA, Inc. (“NXP”) of infringing 26 patents. NXP’s Answer (Dkt. 24) asserted counterclaims, inter

 8   alia, for Fraudulent Concealment, Breach of Contract, and Promissory Estoppel.                   These

 9   counterclaims relate to 13 of the 26 patents (the “Gen2 V2 Patents”), none of which are still being

10   asserted in this action. NXP also asserted a number of affirmative defenses relating to the Gen2

11   V2 Patents.

12          Through Impinj’s First and Second Amended Complaint (Dkt. Nos. 59 and 71), as well as

13   a Court-ordered reduction of asserted claims (Dkt. No. 39), this case has now been narrowed down

14   to four patents: U.S. Patent Nos. 9,495,631 (“the ’631 Patent”); 9,633,302 (“the ’302 Patent”);

15   8,115,597 (“the ’597 Patent”); and 10,002,266 (“the ’266 Patent”).

16          On March 30, 2020, the Court granted the parties’ Stipulated Request to Stay Proceedings

17   (Dkt. No. 63) on the six patents then remaining in the case at that time, pending inter partes review

18   proceedings (“IPR”) in the Patent and Trademark Office (“PTAB”). In relevant part, the PTAB

19   instituted IPR proceedings against U.S. Patent Nos. 9,471,816 (“the ’816 Patent”) and 8,344,857

20   (“the ’857 Patent”), and denied institution on the ’631, ’302, ’597 and ’266 Patents. Impinj has

21   dismissed the ’816 and ’857 Patents from this lawsuit. Dkt. 71, 75. On September 24, 2020, the

22   Court lifted the stay as to the ’631 and ’302 Patents, but maintained the stay over the ’597 and ’266

23   Patents because they are similar in subject matter to the ’816 and ’857 Patents in the instituted IPR

24   proceedings. Dkt. 65.

25          The Court set a briefing schedule for claim construction as to the ’631 and ’302 Patents

26   only, with a claim construction hearing that originally was set for March 24, 2021, but then was

27   continued until July 23, 2021. Dkt. Nos. 70 and 82. As for the stayed ’597 and ’266 Patents, the

28                                                            STIPULATION TO DISMISS COUNTERCLAIMS
                                                    -3-                   AND AFFIRMATIVE DEFENSES
                                                                            CASE NO. 4:19-CV-03161-YGR
       Case 4:19-cv-03161-YGR Document 89 Filed 07/08/21 Page 3 of 5



 1   Court indicated that once the IPR proceedings were concluded on the similar ’816 and ’857 Patents

 2   – which will occur no later than September 1, 2021 – it would be willing to approve an accelerated

 3   schedule to return the ’597 and ’266 Patents to the case, which will include claim construction

 4   briefing and an additional claim construction hearing. Dkt. 70. The parties believe that they also

 5   will be able to agree to a schedule that allows all four patents to be tried together, without significant

 6   disruption to the current timeline.

 7           The parties now stipulate to dismiss the NXP affirmative defenses and counterclaims that

 8   do not relate to the four patents that remain in this case, i.e., the ’631, ’302, ’597 and ’266 Patents.

 9           II.     Stipulation to Dismiss

10           In a good faith effort to continue to streamline this case and expeditiously resolve this

11   dispute, NXP hereby stipulates to the dismissal without prejudice of NXP’s Thirteenth, Fourteenth,

12   and Fifteenth Counterclaims (for Fraudulent Concealment, Breach of Contract, and Promissory

13   Estoppel, respectively) as well as NXP’s Third, Fourth, Fifth, Sixth, Seventh, and Eighth

14   Affirmative Defenses (for Royalty-Free License, RAND License, Unclean Hands, Equitable

15   Estoppel, Waiver/Implied Waiver, and Patent Misuse, respectively).

16

17           Respectfully submitted: July 8, 2021.

18
     By: /s/ Ramsey M. Al-Salam                            By: /s/ T. Kaitlin Crowder
19      Ramsey M. Al-Salam, Bar No. 109506                    David L. Witcoff (admitted pro hac vice)
20      Christina J. McCullough, Bar No. 245944               Thomas W. Ritchie (admitted pro hac vice)
        Antoine M. McNamara, Bar No. 261980                   JONES DAY
21      R. Tyler Kendrick, admitted pro hac vice              77 West Wacker Drive
        PERKINS COIE LLP                                      Chicago, IL 60601
22      1201 Third Avenue, 49th Floor                         Tel: 312.782.3939/Fax: 312.782.8585
        Seattle, WA 98101                                     dlwitcoff@jonesday.com
23      Tel: 206.359.8000/Fax: 206.359.9000                   twritchie@jonesday.com
24      RAlSalam@perkinscoie.com
        AMcNamara@perkinscoie.com                             Michael C. Hendershot, Bar No. 211830
25      CMcCullough@perkinscoie.com                           JONES DAY
        RKendrick@perkinscoie.com                             1755 Embarcadero Road
26                                                            Palo Alto, CA 94303
        Daniel T. Shvodian, Bar No. 184576                    Tel: 650.739.3940/Fax: 650.739.3900
27
        PERKINS COIE LLP                                      mhendershot@jonesday.com
28      3150 Porter Drive
                                                               STIPULATION TO DISMISS COUNTERCLAIMS
                                                     -4-                   AND AFFIRMATIVE DEFENSES
                                                                            CASE NO. 4:19-CV-03161-YGR
     Case 4:19-cv-03161-YGR Document 89 Filed 07/08/21 Page 4 of 5



 1   Palo Alto, CA 94304                         T. Kaitlin Crowder (admitted pro hac vice)
     Tel: 650.838.4300/Fax: 650.737.5461         901 Lakeside Ave
 2   DShvodian@perkinscoie.com                   Cleveland, OH 44114
                                                 Tel: (216) 586-7347
 3                                               Email: kcrowder@jonesday.com
     Daniel T. Keese, Bar No. 280683
 4   PERKINS COIE LLP                            Yury Kalish (admitted pro hac vice)
     1120 N.W. Couch Street, 10th Floor          51 Louisiana Avenue, N.W.
 5   Portland, OR 97209-4128                     Washington D.C. 20001
     Tel: 503.727.2000/Fax: 503.727.2222         Tel: (202) 879-3616
 6   DKeese@perkinscoie.com                      Email: ykalish@jonesday.com
 7   Attorneys for Plaintiff                     Attorneys for Defendant
     IMPINJ, INC.                                NXP USA, INC.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  STIPULATION TO DISMISS COUNTERCLAIMS
                                           -5-                AND AFFIRMATIVE DEFENSES
                                                               CASE NO. 4:19-CV-03161-YGR
       Case 4:19-cv-03161-YGR Document 89 Filed 07/08/21 Page 5 of 5



 1          Pursuant to Local Rule 5-1, the below filer attests that concurrence in the filing of this

 2   document has been obtained from the above Signatories.

 3                                                      /s/ T. Kaitlin Crowder
                                                        T. Kaitlin Crowder
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          STIPULATION TO DISMISS COUNTERCLAIMS
                                                -6-                   AND AFFIRMATIVE DEFENSES
                                                                       CASE NO. 4:19-CV-03161-YGR
